DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Examiner assigned to this case has changed. Please note the Examiner’s contact information at the close of this Office action.
Response to Amendment
Applicant's amendment and argument filed 10/9/2020, in response to the non-final rejection, are acknowledged and have been fully considered. 
Applicant’s amendments and arguments, see remarks filed 10/9/2020, with respect to the rejection(s) of:
Claims 27 and 32-34 under 35 U.S.C. 103 as being unpatentable over Zhang et al. (Carbohydrate Polymers, Vol. 66, Issue 4, 23 November 2006, Pages 455-462), and 
Claim(s) 45-51 under 35 U.S.C. 102(a)(1) as being anticipated by Jiunn-Liang Ko (US 9,018,171 B2)
have been fully considered and are persuasive.  Therefore, these rejections have been withdrawn.  
However, upon further consideration, a new ground(s) of rejection is made under 35 USC 101 with respect to amended claim 39 and the grounds of rejection of record (previously rejecting claims 15, 17-21, 23-24, 26-27, 29-31, and 39 as being unpatentable over Mahajna et al (US 2006/0045887 A1)) has been amended to be reject claim 39 under 35 USC 102/103.
Any previous rejection or objection not mentioned herein is withdrawn.



	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 39 is are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1-12 are directed to a natural product (i.e., a law of nature/a natural phenomenon).   The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception – i.e., as drafted, the claims read upon a product of nature (i.e., a law of nature/a natural phenomenon) for the following reasons:   
Claims 39 is drawn to a composition having no stated specific intended use and no integration into a practical application distinguished form the natural product functioning, as claimed and the composition formed entirely from natural ingredients as evidenced by the claim itself, which states the compound or composition is “produced and released by the living mushroom or mushroom mycelium” (see claim 39).   The claimed composition is not markedly different from its/their naturally-occurring counterpart(s) because there is no indication that the composition has any characteristics or properties that are different from the naturally-occurring counterpart(s) (including the natural compounds found therein).  The cited claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not recite any additional elements, and the method of making is not so recited as to invoke anything more structurally or functionally than what is present in the 
 Therefore, the claimed composition is not deemed to be markedly different from what exists in nature in terms of structural and/or functional differences.  In other words, the claims do not set forth a marked difference in terms of structural and/or or functional differences (properties and/or characteristics) as compared to the naturally-occurring counterpart(s) (see, e.g., Diamond v. Chakrabarty, 447 U.S. 303(1980)). Please also note that differences or modifying the concentration of the product/composition is not sufficient to remove the claimed composition from a judicial exception (see, e.g., Association for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. __, 133 S. Ct. 2107, 106 USPQ2d 1972 (2013)).  
Thus, when the relevant factors are analyzed, they weigh against a significant difference between the claimed invention and a judicial exception.   Therefore, the claimed invention is not considered to be patent eligible subject matter.

Claim Rejections - 35 USC § 102/103
 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 39 is rejected under 35 U.S.C. 102 as being anticipated by or, in the alternative, under 35 U.S.C. 103(a) as obvious over Mahajna et al (US 2006/0045887 A1).
The cited reference beneficially teach the antiproliferative effect of mycelium crude extracts on myelogenous leukemia K562 cells and on human prostate cancer LNCap cells and is mediated by induction of apoptosis process and verified by ELISA assay (see paragraphs (abstract, paragraphs 0121 and 0124). The ELISA assay procedure would read on the training procedure and the step of exposing the mycelium crude extract to K562 cancer cells. Since apoptosis is cell death, the mycelium would be exposed to dead cancer cells as well as live cancer cells via ELISA assay, which is a procedure that read on a training procedure in steps a) and b). The mycelium crude extract was demonstrated to induce apoptosis and therefore said extract would contain compounds effective to induce apoptosis (see paragraph 00121). Such compounds would be released to induce apoptosis by the mycelium crude extract. The crude mycelium extract would make contact in the ELISA assay microplate and therefore will be interfacing with the K562 cancer cells. Apoptosis is destruction of live cancer cells.
The mycelium crude extract exposed to K562 cancer cells would be reasonably considered trained to kill the cancer cells and break them down as required in claims 15 and 21. Regarding claim 17, the ELISA assay would contain live K562 cancer cells in order to be apoptotic. The mycelium extract induce apoptosis of K562 cells and therefore would be “selectively destructive””, and the  mushroom mycelia are selected from the genera Ganoderma, Pleurotus, Trametes and the like (see abstract) which overlap with those instantly disclosed, and therefore to the extent claimed the compounds and composition of the cited reference appear to be anticipated by the reference. The cited reference discloses a composition comprising mushroom/mycelia released materials which appear to be identical to the presently claimed 
Accordingly, the claimed invention as a whole was at least prima facie obvious, if not anticipated by the reference, especially in the absence of sufficient, clear, and convincing evidence to the contrary. From the teachings of the reference, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the reference, especially in the absence of the evidence to the contrary.

Conclusion
Claims 15-38, 45-53, 66-70 are allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  



Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J KOSAR whose telephone number is (571)270-3054.  The examiner can normally be reached on Mon.-Fri. 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Applicant is advised of the after-final consideration pilot program.  Applicant is reminded of the PTO’s policies and procedures in this program for responding to final Office actions, changes in effect since May 18, 2013.  These policies and procedures are described at http://www.uspto.gov/patents/init_events/afcp.jsp, After-Final Consideration Pilot 2.0 (AFCP 2.0).  Of particular importance are the mandatory request form, form PTO/SB/434, and the 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on (571)272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AARON J KOSAR/Primary Examiner, Art Unit 1655